Citation Nr: 0725480	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has manifested by sleep 
disturbance, anxiety, nervousness, nightmares, 
hypervigilance, hyperarousal, intrusive thoughts, flashbacks, 
and panic attacks.  The evidence also showed that the veteran 
was alert and fully oriented, had good eye contact, normal 
thought processes and communication, no suicidal or homicidal 
ideation, no impaired impulse control, adequate judgment, 
acceptable concentration and memory, and no delusions or 
hallucinations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155,  
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in November 2004 advised the veteran of the 
foregoing elements of the notice requirements.  See 38 C.F.R. 
§ 3.159(b)(1).  Although notice was not provided to the 
veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has been 
provided with a VA psychiatric examination during the course 
of this appeal.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV at 46-47.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2006); 
VAOPGCPREC 10-95.

By a February 2005 rating decision, service connection was 
granted for PTSD, and a 30 percent evaluation was assigned, 
effective September 27, 2004.  The veteran subsequently filed 
a timely appeal of this decision, seeking an increased 
disability rating.

In December 2004, a VA examination for PTSD was conducted.  
At the examination, the veteran complained of difficulty 
sleeping, nightmares of combat at least two times per week, 
flashbacks, nervousness, exaggerated startle response, 
hypervigilance, and hyperarousal.  The veteran reported that 
he has been married to his wife for 25 years, and that his 
current marital situation was good.  He commented that he 
gets along well with his wife and five out of six of his 
children.  He further noted that the quality of his social 
relationships is fairly good, and that he enjoys fishing as a 
leisure activity.  The veteran currently owns and runs a 
small used car lot.  Before purchasing the used car lot, the 
veteran worked at a motor vehicle body shop for 28 years.

On mental status examination, the veteran was alert and fully 
oriented, and had good eye contact.  There was no impairment 
of thought process or communication, and the veteran's speech 
and thinking were normal.  He denied having any delusions or 
hallucinations, as well as suicidal or homicidal ideation.  
The VA examiner noted that the veteran was able to maintain 
minimal personal hygiene and other basic activities of daily 
living, and noted no memory impairment.  The veteran showed 
no impaired impulse control, and denied serious problems with 
depression.  The veteran further denied obsessive or 
ritualistic behavior, but admitted to occasional panic 
attacks, anxiety, nervousness, irritability, and fatigue.  
The report concluded with a diagnosis of chronic mild PTSD, 
and a GAF score of 65 was assigned.

In April 2005, the veteran was seen at the VA Mental Health 
Clinic for an intake evaluation.  He reported anxiety, 
nightmares, intrusive thoughts, feelings of detachment, some 
avoidance, problems with concentration, exaggerated startle 
response, hypervigilance, and irritability.  On mental status 
examination, the veteran was alert and fully oriented, and 
his insight and judgment were normal.  The report concluded 
with a diagnosis of PTSD and anxiety.

In June 2005, the veteran was seen again at the VA Mental 
Health Clinic.  He reported feelings of anxiety, nervousness, 
restlessness, physical exhaustion, sleep disturbance, and 
flashbacks.  Upon mental status examination, the VA physician 
noted that the veteran was anxious, had a restricted affect, 
and an irritable mood.  The veteran reported occasional panic 
attacks, hyperarousal, and exaggerated startle response.  The 
VA physician noted that the veteran had fair sleep, good 
appetite, satisfactory sexual interests and intimacy, no 
suicidal or homicidal ideations, no delusions or 
hallucinations, no racing thoughts or flighty ideations, 
fairly good cognitive functions, acceptable concentration and 
memory, and adequate judgment.  The physician diagnosed 
chronic PTSD, and a GAF score of 65 was assigned.

In October 2005, the veteran returned to the VA Mental Health 
Clinic.  The veteran reported improved mental functioning and 
better coping ability.  He further indicated that he was no 
longer experiencing irritability and noted an increased 
energy level.  Upon mental status examination, the VA 
physician noted that the veteran's mood was stable and his 
affect was appropriate.  Although the veteran still suffered 
disturbed sleep with frequent awakenings, he had a good 
appetite, more energy, satisfactory sexual interests and 
intimacy, no suicidal or homicidal ideations, no delusions or 
hallucinations, no racing thoughts or flighty ideation, 
fairly intact cognitive functions, and adequate judgment.  
The VA physician diagnosed chronic PTSD, and a GAF score of 
68 was assigned.

In a December 2005 VA mental health treatment record, the 
veteran reported sleep disturbance and increased anxiety due 
to medication.  The veteran further reported improved mental 
functioning and positive lifestyle adjustment.  Upon mental 
status examination, the veteran's affect was appropriate, his 
mood was stable, his energy level was mildly decreased with 
some fatigue, his appetite was good, and sexual interests and 
intimacy were satisfactory.  Additionally, the veteran denied 
suicidal or homicidal ideation and delusions or 
hallucinations.  The veteran indicated no racing thoughts or 
flighty ideation.  His cognitive functions were intact, and 
his judgment was adequate.  The VA physician diagnosed 
chronic PTSD, and a GAF score of 70 was assigned.

In his December 2005 substantive appeal, VA Form 9, the 
veteran stated that he suffers from panic attacks "not 
always but sometimes more than two times a week."  He 
further reported disturbances of motivation and mood, and 
impairment of short term memory, such as forgetting to 
complete tasks.

In a January 2006 statement, the veteran reported that he 
suffers from anxiety, panic attacks, impairment of short term 
memory, and disturbances of motivation and mood.  With regard 
to his panic attacks, the veteran noted that they "are not 
always more than twice weekly often they are."

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 65, 68, and 70 reflect 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  

The veteran reported depression, anxiety, nervousness, sleep 
disturbance, irritability, exaggerated startle response, 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
hyperarousal, panic attacks twice per week, and short-term 
memory impairment, such as forgetting to complete tasks.  The 
medical evidence showed the veteran was regularly alert and 
fully oriented, had good eye contact, no impairment of 
thought process or communication, normal speech, good 
hygiene, the ability to maintain the basic activities of 
daily living, no impaired impulse control, no serious 
problems with depression, no obsessive or ritualistic 
behavior, adequate judgment, and acceptable concentration and 
memory.  On one occasion, the veteran was said to have a 
restricted affect, in the following two examinations, his 
affect was noted to be appropriate.  The veteran maintains 
and runs his own used car lot, and worked in a motor vehicle 
body shop for 28 years before purchasing the used car lot.  
He has reported no difficulties getting along with others at 
work.  In addition, he reported that he maintains a good 
marital relationship with his wife of 25 years, has a good 
relationship with most of his children, has good social 
relationships, and enjoys fishing as a leisure activity.  A 
50 percent evaluation is not for assignment in this case.  
The evidence of record does not demonstrate a flattened 
affect, difficulty understanding complex commands, impairment 
of short- and long-term memory, impaired judgment, or 
impaired abstract thinking.  In addition, the evidence does 
not show circumstantial, circumlocutory, or stereotyped 
speech, or difficulty establishing and maintaining effective 
work and social relationships.  While the veteran has 
reported panic attacks more than once per week, and he was 
once noted to have a restricted affect, the veteran's 
symptoms do not show occupational and social impairment 
sufficient to establish a 50 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a 50 
percent evaluation is not warranted.

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's mood disorder, the evidence shows no distinct 
periods of time, since service connection became effective in 
September 2004, during which his PTSD has varied to such an 
extent that a rating greater or less than 30 percent would be 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


